 Case 1:20-cr-00390-ENV Document 46 Filed 05/16/21 Page 1 of 2 PageID #: 298

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB/MSM                                             271 Cadman Plaza East
F. #2019R01465                                      Brooklyn, New York 11201



                                                    May 16, 2021

By ECF

The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:      United States v. Javier Aguilar
                        Criminal Docket No. 20-390 (ENV)

Dear Judge Vitaliano:

               The government respectfully submits this letter to request an adjournment of the
status conference in this matter currently scheduled for May 19, 2021 at 11:00 a.m. to a date
convenient for the Court and the parties during the week of June 28, 2021, in order to allow the
government to continue producing discovery to the defendant. The government has consulted
with the defendant’s counsel. The defendant’s counsel indicates that due to Administrative
Order No. 2021-04-2, the defendant has no objection to adjourning the May 19 status conference
until the week of June 28, 2021.

               The government also respectfully requests that the time between May 19, 2021
and the date of the rescheduled status conference be excluded from the computation of time
under the Speedy Trial Act. The government believes that the exclusion of time is appropriate
for the reasons set forth in the government’s letter of October 8, 2020 (ECF No. 19), including
the safety concerns associated with the ongoing coronavirus pandemic, the complexity
 Case 1:20-cr-00390-ENV Document 46 Filed 05/16/21 Page 2 of 2 PageID #: 299




of the case and the need to continue to provide discovery. The defendant’s counsel indicates that
the defendant does not object to the exclusion of time under the Speedy Trial Act.

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:      /s/
                                                    Mark E. Bini
                                                    Mathew S. Miller
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

cc:    Clerk of the Court (ENV) (by ECF)
       Defense Counsel of Record (by ECF)
       Ann Brickley, Adam Schwartz, Derek Ettinger, Jonathan Robell and Clayton Solomon,
       U.S. Department of Justice (without enclosures)




                                                2
